Exhibit (10)(f)
(ASSOCIATED BANC-CORP LOGO) [c48726c4872603.gif]
2003 LONG-TERM INCENTIVE STOCK PLAN
PERFORMANCE SHARES GRANT AGREEMENT
     This PERFORMANCE SHARES GRANT AGREEMENT (this “Agreement”) is effective as
of the                      day of                     ,                      by
and between Associated Banc-Corp on behalf of its affiliates and subsidiaries
(collectively referred to as the “Company”) and                     
(“Employee’’).
RECITALS
     A. The Employee is a Participant and has been selected by the Committee to
receive a grant of Performance Shares pursuant to the terms of the Associated
Banc-Corp 2003 Long-Term Incentive Stock Plan (the “Plan”). Unless otherwise
defined herein, the terms defined in the Plan shall have the same defined
meanings in this Agreement.
     B. As provided in the Plan, the Company and the Employee desire to set
forth the terms of a Performance Shares grant to the Employee by entering into
this Performance Shares Grant Agreement (this “Agreement”).
AGREEMENTS
     In consideration of the Recitals and the mutual agreements set forth
herein, the parties agree as follows:
     1. Effect of the Plan. The provisions of the Plan are hereby incorporated
by reference into this Agreement and the parties acknowledge the binding nature
of such provisions. The Employee acknowledges that he has received a copy of the
Plan and is familiar with its terms. The provisions of the Plan shall control in
the event of any conflict with this Agreement.

 



--------------------------------------------------------------------------------



 



     2. Grant of Common Stock. The Company hereby grants to Employee
                     shares of common stock of the Company (the “Shares”).
     3. Transfer Restrictions. During the term of this Agreement, Employee shall
not Transfer any Shares or any interest therein, except as permitted by this
Agreement. For purposes of this Agreement, the term “Transfer” means any sale,
assignment, pledge, encumbrance or other hypothecation. Any attempted Transfer
of any Shares that does not comply with the provisions of this Agreement shall
be invalid and of no effect.
     4. Forfeiture of Shares. In the event of a termination of employment of the
Employee for any or no reason (except by reason of death, Total Disability,
Retirement or termination by the Company without Cause as provided in Section 6)
before all of the Shares are Vested (see Section 6), the Employee shall
immediately forfeit all of the Unvested Shares to the Company upon the date such
termination is effective (as reasonably fixed and determined by the Company). If
the Committee determines that the Performance Goal was not obtained with respect
to any Shares (see Section 6 and Exhibit A), the Employee shall forfeit the
Unvested Shares to the Company. Any forfeiture of the Shares is referred to
herein as “Forfeiture.” The Company shall deliver written notice to the Escrow
Holder (with a copy to the Employee or the Employee’s executor) within 90 days
of Forfeiture. Upon delivery of such notice, the Company shall become the legal
and beneficial owner of the Shares and all rights and interests therein or
relating thereto.
     5. Vesting of Shares.
          (a) For the purposes of this Agreement, the term “Vest” or “Vested”
with respect to any Shares means the expiration of the transfer restrictions
described in Section 4 and the forfeiture restrictions described in Section 5.
The Shares shall Vest in accordance with the Plan and the Award Schedule
attached hereto as Exhibit A. As soon as administratively feasible after the
Performance Period, the Company shall provide written notice to the Escrow
Holder (with a copy to the Employee or his executor) detailing the number of
shares that are Vested and the number of Shares that are subject to Forfeiture.
          (b) Any of the Shares that have not yet Vested are referred to herein
as “Unvested Shares.”
          (c) In the event of the termination of employment of the Employee due
to death, Total Disability or Retirement, or if the Company terminates the
Employee without Cause, a pro rata portion of the Unvested Shares shall Vest,
based upon the length of the Participant’s employment during the performance
period. The Committee will determine the amount of the prorated Unvested Shares

2



--------------------------------------------------------------------------------



 



that will Vest by multiplying the amount of the award that would have been
earned, determined at the end of the Performance Period, by a fraction. The
numerator of the fraction equals the number of whole months such Employee was
employed during the performance period. The denominator of the fraction equals
the total number of months of the Performance Period.
          (d) All Unvested Shares shall immediately Vest upon the Change of
Control of the Company.
          (e) The Shares that have Vested shall be delivered to the Employee
pursuant to Section 7.
     6. Escrow of Shares
          (a) To ensure the availability for delivery of the Unvested Shares
upon the occurrence of a Forfeiture, the Employee shall, upon execution of this
Agreement, deliver and deposit with an escrow holder designated by the Company
(the “Escrow Holder”) the share certificates representing the Unvested Shares,
together with the stock assignment duly endorsed in blank, in the form attached
hereto as Exhibit B. The Unvested Shares and stock assignment shall be held by
the Escrow Holder, pursuant to the Joint Escrow Instructions of the Company and
Employee attached hereto as Exhibit C, until such time as the Shares have
vested. As a further condition to the Company’s obligations under this
Agreement, the Company may require the spouse of Employee, if any, to execute
and deliver to the Company the Consent of Spouse attached hereto as Exhibit D.
          (b) The Escrow Holder shall not be liable for any act it may do or
omit to do with respect to holding the Unvested Shares in escrow while acting in
good faith and in the exercise of its judgment.
          (c) Except as otherwise provided herein, if and when the Shares Vest,
certificates for such shares endorsed with appropriate legends (if any) shall be
delivered to the Employee 90 days after the date such Shares Vest.
          (d) Subject to the terms hereof, the Employee shall have all the
rights of a shareholder with respect to the Shares while they are held in
escrow, including without limitation, the right to vote the Shares and to
receive any cash dividends declared thereon. If, from time to time during the
term of this Agreement, there is any stock dividend, stock split or other change
in the Shares (other than as a result of a Change of Control), any and all new,
substituted or additional securities to which the Employee is entitled by reason
of the Employee’s ownership of the Shares shall be immediately subject to this
escrow, deposited with

3



--------------------------------------------------------------------------------



 



the Escrow Holder and included thereafter as “Shares” for purposes of this
Agreement.
     7. Legends. The share certificate evidencing the Shares, if any, issued
hereunder shall be endorsed with the following legend (in addition to any legend
required under the Plan and applicable state securities laws):
          THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN
RESTRICTIONS UPON TRANSFER AND SUBJECT TO FORFEITURE TO THE COMPANY AS SET FORTH
IN AN AGREEMENT BETWEEN THE COMPANY AND THE SHAREHOLDER, A COPY OF WHICH IS ON
FILE WITH THE SECRETARY OF THE COMPANY.
     8. Adjustment for Stock Split. All references to the number of Shares in
this Agreement shall be appropriately adjusted to reflect any stock split, stock
dividend or other change in the Shares that may be made by the Company after the
date of this Agreement.
     9. Tax Consequences. The Employee has reviewed with the Employee’s own tax
advisors the federal, state, local and foreign tax consequences of this
investment and the transactions contemplated by this Agreement. The Employee is
relying solely on such advisors and not on any statements or representations of
the Company or any of its agents. The Employee understands that the Employee
(and not the Company) shall be responsible for the Employee’s own tax liability
that may arise as a result of the transactions contemplated by this Agreement.
The Employee understands that Section 83 of the Internal Revenue Code of 1986,
as amended (the “Code”), taxes as ordinary income the difference between the
purchase price for the Shares and the fair market value of the Shares as of the
date any restrictions on the Shares lapse. The Employee understands that the
Employee may elect to be taxed at the time the Shares are granted rather than
when the Shares vest by filing an election under Section 83(b) of the Code with
the IRS within 30 days from the date of purchase. If the Employee files a Code
Section 83(b) election with respect to any of the Shares, the Employee shall
immediately notify the Company.
          THE EMPLOYEE ACKNOWLEDGES THAT IT IS THE EMPLOYEE’S SOLE
RESPONSIBILITY AND NOT THE COMPANY’S TO FILE TIMELY ANY ELECTION UNDER
SECTION 83(b), EVEN IF THE EMPLOYEE REQUESTS THE COMPANY OR ITS REPRESENTATIVES
TO MAKE THIS FILING ON THE EMPLOYEE’S BEHALF.

4



--------------------------------------------------------------------------------



 



     10. General Provisions.
          (a) This Agreement shall be governed by the internal substantive laws,
but not the choice of law rules of the State of Wisconsin. This Agreement,
subject to the terms and conditions of the Plan, represents the entire agreement
between the parties with respect to the grant of the Shares to the Employee.
          (b) Any notice, demand or request required or permitted to be given by
either the Company or the Employee pursuant to the terms of this Agreement shall
be in writing and shall be deemed given when delivered personally or deposited
in the U.S. mail, First Class with postage prepaid, and addressed to the parties
at the addresses of the parties set forth at the end of this Agreement or such
other address as a party may request by notifying the other in writing.
          (c) The rights of the Company under this Agreement shall be
transferable to any one or more persons or entities, and all covenants and
agreements hereunder shall inure to the benefit of, and be enforceable by the
Company’s successors and assigns. The rights and obligations of the Employee
under this Agreement may only be assigned with the prior written consent of the
Company.
          (d) Either party’s failure to enforce any provision of this Agreement
shall not in any way be construed as a waiver of any such provision, nor prevent
that party from thereafter enforcing any other provision of this Agreement. The
rights granted both parties hereunder are cumulative and shall not constitute a
waiver of either party’s right to assert any other legal remedy available to it.
          (e) The Employee agrees upon request to execute any further documents
or instruments necessary or desirable to carry out the purposes or intent of
this Agreement.
          (f) Employee acknowledges and agrees that the Vesting of Shares
pursuant to Section 6 hereof is earned only by continuing employment at the will
of the Company (and not through the act of being hired or purchasing Shares
hereunder). Employee further acknowledges and agrees that this Agreement, the
transactions contemplated hereunder and the Award Schedule set forth herein do
not constitute an express or implied promise of continued employment for any
period, or at all, and shall not interfere with Employee’s right or the
Company’s right to terminate the employment relationship at any time, with or
without cause.

5



--------------------------------------------------------------------------------



 



     Dated effective as of the date first written above.

                  ASSOCIATED BANC-CORP    
 
           
 
  BY         
 
     
 
Paul S. Beideman, Chairman and Chief    
 
      Executive Officer    
 
           
 
  Attest:    
 
                          Brian R. Bodager, Chief Administrative Officer,      
  General Counsel and Corporate Secretary    

     By signing below, Employee represents that he is familiar with the terms
and provisions of the Plan, and hereby accepts this Agreement subject to all of
the terms and provisions thereof. Employee has reviewed the Plan and this
Agreement in their entirety, has had an opportunity to obtain the advice of
counsel prior to executing this Agreement and fully understands all provisions
of this Agreement. Employee agrees to accept as binding, conclusive and final
all decisions or interpretations of the Committee upon any questions arising
under the Plan or this Agreement.

                       

6



--------------------------------------------------------------------------------



 



EXHIBIT A
AWARD SCHEDULE

 



--------------------------------------------------------------------------------



 



EXHIBIT B
ASSIGNMENT SEPARATE FROM CERTIFICATE
     FOR VALUE RECEIVED I,                                         , hereby
sell, assign and transfer unto (                    ) shares of the Common Stock
of Associated Banc-Corp, standing in my name of the books of said corporation
represented by Certificate No.                      herewith and do hereby
irrevocably constitute and appoint to transfer the said stock on the books of
the within named corporation with full power of substitution in the premises.
     This Stock Assignment may be used only in accordance with the Performance
Shares Purchase Agreement (the “Agreement”) between
                                         and the undersigned dated
                    ,                     .
Dated:                     ,                     

         
Signature:
       
 
 
 
   

INSTRUCTIONS: Please do not fill in any blanks other than the signature line.
The purpose of this assignment is to enable the Company to exercise the
Repurchase Option, as set forth in the Agreement, without requiring additional
signatures on the part of the Employee.

 



--------------------------------------------------------------------------------



 



EXHIBIT C
JOINT ESCROW INSTRUCTIONS
                    ,      
<<ESCROW AGENT>>
Dear                                         :
     As Escrow Agent for both Associated Banc-Corp, a Wisconsin corporation (the
“Company”), and the undersigned Employee of the Company (the “Employee”), you
are hereby authorized and directed to hold the documents delivered to you
pursuant to the terms of that certain Performance Shares Grant Agreement
(“Agreement”) between the Company and the undersigned, in accordance with the
following instructions:
     1. In the event the Company and/or any assignee of the Company (referred to
collectively as the “Company”) gives you a written notice of a Forfeiture, you
shall immediately (a) date the stock assignments necessary for the transfer of
the Unvested Shares, (b) fill in the number of shares being transferred, and
(c) deliver same, together with the certificate evidencing the shares of stock
to be transferred, to the Company or its assignee.
     2. Employee irrevocably authorizes the Company to deposit with you any
certificates evidencing shares of stock to be held by you hereunder and any
additions and substitutions to said shares as defined in the Agreement. Employee
does hereby irrevocably constitute and appoint you as Employee’s
attorney-in-fact and agent for the term of this escrow to execute with respect
to such securities all documents necessary or appropriate to make such
securities negotiable and to complete any transaction herein contemplated,
including but not limited to the filing with any applicable state blue sky
authority of any required applications for consent to, or notice of transfer of,
the securities. Subject to the provisions of this paragraph 2, Employee shall
exercise all rights and privileges of a shareholder of the Company while the
stock is held by you.
     3. Upon written request of the Employee, you shall deliver to Employee a
certificate or certificates representing so many shares of stock as are Vested.
Within 90 days after Employee terminates employment with the Company, you shall
deliver to Employee a certificate or certificates representing the aggregate
number of Vested Shares held or issued pursuant to the Agreement.

 



--------------------------------------------------------------------------------



 



     4. If at the time of termination of this escrow you should have in your
possession any documents, securities, or other property belonging to Employee,
you shall deliver all of the same to Employee and shall be discharged of all
further obligations hereunder.
     5. Your duties hereunder may be altered, amended, modified or revoked only
by a writing signed by all of the parties hereto.
     6. You shall be obligated only for the performance of such duties as are
specifically set forth herein and the Agreement and may rely and shall be
protected in relying or refraining from acting on any instrument reasonably
believed by you to be genuine and to have been signed or presented by the proper
party or parties. You shall not be personally liable for any act you may do or
omit to do hereunder as Escrow Agent or as attorney-in-fact for Employee while
acting in good faith, and any act done or omitted by you pursuant to the advice
of your own attorneys shall be conclusive evidence of such good faith.
     7. You are hereby expressly authorized to disregard any and all warnings
given by any of the parties hereto or by any other person or corporation,
excepting only orders or process of courts of law, and are hereby expressly
authorized to comply with and obey orders, judgments or decrees of any court. In
case you obey or comply with any such order, judgment or decree, you shall not
be liable to any of the parties hereto or to any other person, firm or
corporation by reason of such compliance, notwithstanding any such order,
judgment or decree being subsequently reversed, modified, annulled, set aside,
vacated or found to have been entered without jurisdiction.
     8. You shall not be liable in any respect on account of the identity,
authorities or rights of the parties executing or delivering or purporting to
execute or deliver the Agreement or any documents or papers deposited or called
for hereunder.
     9. You shall not be liable for the outlawing of any rights under the
statute of limitations with respect to these Joint Escrow Instructions or any
documents deposited with you.
     10. You shall be entitled to employ such legal counsel and other experts as
you may deem necessary properly to advise you in connection with your
obligations hereunder, may rely upon the advice of such counsel, and may pay
such counsel reasonable compensation therefor.

2



--------------------------------------------------------------------------------



 



     11. Your responsibilities as Escrow Agent hereunder shall terminate if you
shall resign by written notice to each party. In the event of any such
termination, the Company shall appoint a successor Escrow Agent.
     12. If you reasonably require other or further instruments in connection
with these Joint Escrow Instructions or obligations in respect hereto, the
necessary parties hereto shall join in furnishing such instruments.
     13. It is understood and agreed that should any dispute arise with respect
to the delivery and/or ownership or right of possession of the securities held
by you hereunder, you are authorized and directed to retain in your possession
without liability to anyone all or any part of said securities until such
disputes shall have been settled either by mutual written agreement of the
parties concerned or by a final order, decree or judgment of a court of
competent jurisdiction after the time for appeal has expired and no appeal has
been perfected, but you shall be under no duty whatsoever to institute or defend
any such proceedings.
     14. Any notice required or permitted hereunder shall be given in writing
and shall be deemed effectively given upon personal delivery or upon deposit in
the United States Post Office, by registered or certified mail with postage and
fees prepaid, addressed to each of the other parties thereunto entitled at the
following addresses or at such other addresses as a party may designate by ten
days’ advance written notice to each of the other parties hereto.

         
COMPANY:
  Associated Banc-Corp    
 
  1200 Hansen Road,    
 
  P.O. Box 13307    
 
  Green Bay, WI 54307-3307    
 
       
EMPLOYEE:
       
 
 
 
     
ESCROW AGENT:
  <<Address>>    

     15. By signing these Joint Escrow Instructions, you become a party hereto
only for the purpose of said Joint Escrow Instructions; you do not become a
party to the Agreement.
     16. This instrument shall be binding upon and inure to the benefit of the
parties hereto, and their respective successors and permitted assigns.
     17. These Joint Escrow Instructions shall be governed by, and construed

3



--------------------------------------------------------------------------------



 



and enforced in accordance with, the internal substantive laws, but not the
choice of law rules, of Wisconsin.

                      Very truly yours,    
 
                    ASSOCIATED BANC-CORP    
 
               
 
  BY                          
 
      Its        
 
                    EMPLOYEE:    
 
                              Signature    
 
                         
 
                    ESCROW AGENT:    
 
                         

4



--------------------------------------------------------------------------------



 



EXHIBIT D
CONSENT OF SPOUSE
     I,                                         , spouse of
                                         , have read and approve the foregoing
Performance Shares Grant Agreement (the “Agreement”). In consideration of the
Company’s grant to my spouse of shares of Associated Banc-Corp, as set forth in
the Agreement, I hereby appoint my spouse as my attorney-in-fact in respect to
the exercise of any rights under the Agreement and agree to be bound by the
provisions of the Agreement insofar as I may have any rights in said Agreement
or any shares issued pursuant thereto under the community property laws or
similar laws relating to marital property in effect in the state of our
residence as of the date of the signing of the foregoing Agreement.
Dated:                     ,           

     
 
Signature of Spouse
   

 